If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



ANTHONY B. CREWS,                                                   UNPUBLISHED
                                                                    October 10, 2019
               Plaintiff-Appellee,

v                                                                   No. 346440
                                                                    Wayne Circuit Court
APRIL CREWS,                                                        LC No. 13-110917-DM

               Defendant-Appellant.


Before: FORT HOOD, P.J., and SAWYER and SHAPIRO, JJ.

PER CURIAM.

        In this custody dispute, defendant-mother appeals the trial court’s opinion and order
granting plaintiff-father’s motion for sole legal and primary physical custody of the parties’ two
minor children. Defendant also challenges the trial court’s prior orders finding that plaintiff had
established proper cause and a change of circumstances warranting a review of the custody
order, denying defendant’s motion for reconsideration of that order, overruling defendant’s
objection to admission of certain evidence and denying defendant’s motion to disqualify the trial
judge. For the reasons stated in this opinion, we affirm.

               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed for divorce in 2013, beginning an acrimonious and litigious history
between the parties. Throughout these proceedings, defendant sent irrational, angry, and
concerning text messages to plaintiff—despite repeated court orders to communicate only
through a computer program called Our Family Wizard. Further, the trial court found that
defendant attempted to undermine plaintiff’s relationship with the minor children by making
unsubstantiated accusations of physical and sexual abuse against him, and of physical abuse and
neglect against his mother, who regularly cared for the children. Because of those allegations,
the minor children were subjected to a number of Kids Talk forensic interviews and visits from
Child Protect Services (CPS) workers.

        Originally, the parties reached an agreement regarding custody and parenting time,
resulting in a consent judgment of divorce. Defendant and plaintiff were to share legal custody,
while the children would primarily reside with defendant. Plaintiff received parenting time on


                                                -1-
alternating weekends and Tuesdays. On several occasions after the judgment of divorce was
entered, defendant unilaterally decided to withhold parenting time from plaintiff, citing
allegations of abuse, none of which were substantiated. After a significant amount of litigation,
the parties agreed to a modified parenting-time order in November 2017 that granted plaintiff an
additional weekend of parenting time monthly.

        The events that led to the instant appeal began in February 2018, when defendant again
decided that she would stop plaintiff from exercising his parenting time. This time, defendant
asserted that the children had been exposed to a dangerous situation when they were left with
Tara Baldwin, plaintiff’s girlfriend at the time. Specifically, defendant discovered that the
children had been present in Baldwin’s vehicle when she was assaulted by a family member.
Defendant acted unilaterally, only later filing an emergency motion with the trial court to
suspend plaintiff’s parenting time until he agreed that the children would not be left in the care of
Baldwin.

        In response, plaintiff requested that the trial court deny defendant’s motion and, further,
to consider modifying the custody order and awarding him primary physical custody. 1 Plaintiff
relied on defendant’s repeated violation of court orders and the fact that the minor children had
already missed a significant number of unexcused absences that school year. At a March 2013
evidentiary hearing regarding the motion, the trial court agreed with plaintiff, found proper cause
and change of circumstances to review the prior custody order and set an evidentiary hearing
regarding custody. The court also granted defendant’s request that plaintiff not leave the
children in Baldwin’s care.

        Defendant moved the trial court to reconsider its decision, arguing that plaintiff had never
filed a written motion to modify custody and that he had not shown proper cause or a change of
circumstances in his answer to her motion. The trial court denied reconsideration. Defendant
then moved to disqualify the trial judge on the basis of bias or prejudice against defendant. The
trial court denied that motion as well. On the first day of the custody hearing, defendant objected
to plaintiff’s use of evidence of events that occurred before the November 2017 order. The trial
court overruled that objection, reasoning that the identified evidentiary restriction was
inapplicable during the best-interest phase of a custody suit.

        The evidentiary hearing on plaintiff’s motion for sole custody spanned nearly three
months and included six days of testimony. During that time, the court entered an ex parte
temporary order limiting defendant’s parenting time to weekends after defendant had sent
plaintiff vindictive text messages stating that she was planning to withhold the oldest child from
a summer program. Later, after defendant sent plaintiff text messages strongly indicating that
she would not comply with the order limiting her parenting time, the trial court entered a second
ex parte temporary order suspending defendant’s parenting time, which was later modified to
grant defendant supervised parenting time. Defendant also made new false police reports against




1
    Plaintiff would later request sole legal custody as well.



                                                   -2-
plaintiff during the pendency of the evidentiary hearing.2 In October 2018, the trial court issued
a written opinion and order finding that the children had custodial environments with both
parents and that by clear and convincing evidence the best interests of the minor children favored
modifying the custody arrangement to provide plaintiff with sole legal and primary physical
custody. The court ordered that defendant, upon completion of 10 supervised parenting visits,
would have the children every other weekend as well parenting time every Wednesday. This
appeal followed.

       II. PROCEDURAL DUE PROCESS AND MOTION FOR RECONSIDERATION

       Defendant first argues that the trial court violated her right to procedural due process by
not requiring plaintiff to file a written motion expressly requesting a change of custody.
Relatedly, she also contends that the court abused its discretion by denying her motion for
reconsideration in which she argued that plaintiff was required to file a written motion. We
disagree on both counts.3

       “Due process is a flexible concept, the essence of which requires fundamental fairness.”
Al-Maliki v LaGrant, 286 Mich. App. 483, 485; 781 NW2d 853 (2009). “[A]t a minimum, due
process of law requires that deprivation of life, liberty, or property by adjudication must be
preceded by notice and an opportunity to be heard.” Bonner v City of Brighton, 495 Mich. 209,
235; 848 NW2d 380 (2014).

        In response to defendant’s motion to temporarily suspend his parenting time, plaintiff not
only urged the trial court to deny the motion, but also requested that the court modify the custody
order by giving him primary physical custody. In support of that request, plaintiff alleged a
myriad of issues involving defendant’s parenting, including her repeated false allegations against
plaintiff and the minor children’s numerous unexcused absences from school. In the section of
plaintiff’s response regarding the relief requested, plaintiff specifically requested that the trial



2
  Defendant also filed a complaint with this Court for a writ of superintending control. We
denied the writ and dismissed the case in an order. In re Crews, unpublished order of the Court
of Appeals, entered September 27, 2018 (Docket No. 345313).
3
  A trial court’s order resolving a child custody dispute “shall be affirmed on appeal unless the
trial judge made findings of fact against the great weight of evidence or committed a palpable
abuse of discretion or a clear legal error on a major issue.” MCL 722.28. “A trial court commits
legal error when it incorrectly chooses, interprets, or applies the law.” Sulaica v Rometty, 308
Mich. App. 568, 577; 866 NW2d 838 (2014). Generally, we review questions of constitutional
law de novo. Sheardown v Guastella, 324 Mich. App. 251, 255; 920 NW2d 172 (2018). But
defendant did not raise the due-process argument before the trial court, so our review is for plain
error affecting substantial rights. In re BGP, 320 Mich. App. 338, 342 n 6; 906 NW2d 228
(2017). We review “a trial court’s decision to deny a motion for reconsideration for an abuse of
discretion.” American Transmission, Inc v Channel 7 of Detroit, Inc, 239 Mich. App. 695, 709;
609 NW2d 607 (2000).



                                                -3-
court “[d]etermine that it is in the best interest of the minor children for Plaintiff to provide the
primary residence on behalf of the parties’ minor children[.]”

       Plaintiff filed that response on March 5, 2018, along with a proof of service. Defendant
does not allege that she did not actually receive the response. Nor did she express any surprise at
the hearing that the trial court was considering plaintiff’s request. Indeed, defense counsel
expressly referred to plaintiff’s response at the March 13, 2018 hearing and made no objection to
the court’s consideration of plaintiff’s request given the lack of written motion. Accordingly, we
conclude that any complaint that defendant did not have fair notice or sufficient time to address
the question of custody was waived at that time. Walters v Nadell, 481 Mich. 377, 387; 751
NW2d 431 (2008) (“[G]enerally a failure to timely raise an issue waives review of that issue on
appeal.”) (cleaned up).

       Moreover, defense counsel had an opportunity to make arguments opposing plaintiff’s
request and the court questioned defendant at length regarding plaintiff’s allegations, thus giving
her an opportunity to respond. The record does not reveal any unfairness in the conduct of the
hearing itself and notably defendant has not since that time made an argument or offered any
evidence beyond that raised at the hearing. Thus, she has failed to establish plain error as to this
unpreserved constitutional issue. In re BGP, 320 Mich. App. 338, 343; 906 NW2d 228 (2017).

        We also reject defendant’s argument that the trial court abused its discretion in denying
her motion for reconsideration in which she raised the question of notice. Even assuming that
the trial court erred by not requiring plaintiff to file a written motion, defendant’s motion for
reconsideration did not offer any basis to conclude that the substantive decision was incorrect
and so did not demonstrate that “a different disposition of the motion must result from correction
of the error” MCR 2.119(F)(3). Accordingly, the trial court did not abuse its discretion by
denying the motion.

               III. PROPER CAUSE AND A CHANGE OF CIRCUMSTANCES

       Defendant next argues that the trial court erred by finding proper cause and a change of
circumstances that warranted revisiting the existing custody order. Again, we disagree.4

       The Child Custody Act, MCL 722.21 et seq., allows a trial court to “modify or amend its
previous judgments or orders for proper cause shown or because of change of circumstances,” as
long as the modification would be in the child’s best interests. MCL 722.27(1)(c). The goal of
the provision “is to minimize unwarranted and disruptive changes of custody orders, except
under the most compelling circumstances.” Corporan v Henton, 282 Mich. App. 599, 603; 766


4
  We “review a trial court’s determination regarding whether a party has demonstrated proper
cause or a change of circumstances under the great weight of the evidence standard.” Corporan
v Henton, 282 Mich. App. 599, 605; 766 NW2d 903 (2009). A trial court’s factual findings are
against the great weight of the evidence when “the evidence clearly preponderates in the opposite
direction.” Ireland v Smith, 214 Mich. App. 235, 242; 542 NW2d 344 (1995), mod 451 Mich. 457
(1996).



                                                 -4-
NW2d 903 (2009). “The movant has the burden of proving by a preponderance of the evidence
that either proper cause or a change of circumstances exists.” Dailey v Kloenhamer, 291 Mich
App 660, 665; 811 NW2d 501 (2011).

         “[P]roper cause means one or more appropriate grounds that have or could have a
significant effect on the child’s life to the extent that a reevaluation of the child’s custodial
situation should be undertaken.” Vodvarka v Grasmeyer, 259 Mich. App. 499, 511; 675 NW2d
847 (2003). “[I]n order to establish a ‘change of circumstances,’ a movant must prove that, since
the entry of the last custody order, the conditions surrounding custody of the child, which have or
could have a significant effect on the child’s well-being, have materially changed.” Id. at 513.
To constitute a change of circumstances under MCL 722.27(1)(c), “the evidence must
demonstrate something more than the normal life changes (both good and bad) that occur during
the life of a child, and there must be at least some evidence that the material changes have had or
will almost certainly have an effect on the child.” Id. at 513-514. The grounds for revisiting the
prior custody order should be relevant to at least one of the best-interest factors. Id. at 511, 514.

        In finding proper cause and a change circumstances, the trial court primarily relied on the
exorbitant number of school absences the minor children had accrued in the months since the
prior custody order. Plaintiff provided evidence that the children had 27 unexcused absences
from school through February 2, 2018. Defendant asserts in her brief on appeal that this
allegation was a “misrepresentation of the record,” but she does not provide any record citation
in support of that assertion. In any event, at the time of the hearing, defendant did not dispute
that by then the children had 42 unexcused absences while in her care. Of particular interest to
the court was that the children had recently missed 10 consecutive days of school. Defendant
had only brought the children to the doctor on the last day of the extended absence at which time
the doctor diagnosed one of children with “allergies with postnasal drip and chap lips.”

        Under those circumstances, the trial court did not err in finding that the children’s
unexcused absences justified a reevaluation of the last custody order. That change of
circumstances related to best-interest factor (h), pertaining to the children’s school record. MCL
722.23(h). Additionally, there was evidence that the change could have a significant effect on
the children’s education and lives. Plaintiff expressed concern regarding the children’s ability to
advance to the next grade because of the absences. Further, defendant was unable to offer an
adequate explanation for the amount of absences, stating only that it was “a bad year” for the flu.
The trial court was unconvinced: “You do not miss 42 days of school unless your children have
been hospitalized.”

        Defendant also concedes that she violated the prior custody order six times by refusing to
allow plaintiff to exercise his parenting time. Defendant’s unilateral decision to withhold
plaintiff’s parenting time was directly relevant to factor (j), “[t]he willingness and ability of each
of the parties to facilitate and encourage a close and continuing parent-child relationship between
the child and the other parent or the child and the parents.” MCL 722.23(j). The most-recent
withholding of parenting time pertained to the incident involving Baldwin. Notably, however,
that incident did not involve an allegation of abuse against plaintiff. And there was ample reason
to believe that defendant would continue to withhold parenting time from plaintiff as she saw fit.




                                                 -5-
        Considering the totality of the evidence presented against defendant, the trial court’s
decision that there was a proper cause and a change of circumstances warranting a review of the
prior custody order was not against the great weight of the evidence.

                           IV. MOTION FOR DISQUALIFICATION

       Defendant also contends that the trial court erred in denying the motion for
disqualification. We disagree.5

         Defendant moved for disqualification under MCR 2.003(C)(1)(a), which provides that
disqualification is warranted if “[t]he judge is biased or prejudiced for or against a party or
attorney.” MCR 2.003(C)(1)(a). “A trial judge is presumed to be fair and impartial, and any
litigant who would challenge this presumption bears a heavy burden to prove otherwise.” In re
Susser Estate, 254 Mich. App. 232, 237; 657 NW2d 147 (2002). “Opinions formed by a judge on
the basis of facts introduced or events occurring during the course of the current proceedings, or
of prior proceedings, do not constitute bias or partiality unless they display a deep-seated
favoritism or antagonism that would make fair judgment impossible.” Schellenberg v Rochester
Mich Lodge No 2225 of the Benevolent & Protective Order of Elks, 228 Mich. App. 20, 39; 577
NW2d 163 (1998). Judicial remarks that are critical or disapproving of counsel or the parties
generally does not support a claim of judicial bias. Cain v Michigan Dep’t of Corrections, 451
Mich. 470, 497 n 3; 548 NW2d 210 (1996).

        During the hearing where the court found grounds to revisit the prior custody order,
plaintiff’s attorney presented evidence that defendant sent her veiled threats. The trial judge
stated on the record that it would have obtained a personal protection order (PPO) if it had
received similar messages. The messages also prompted the judge to ask defendant if she had
ever had a psychiatric evaluation. Defendant contends that those comments by the judge
exhibited bias requiring reversal.

       As noted, the trial judge became aware of defendant’s communications to plaintiff’s
counsel during a motion hearing. In the subject messages, defendant called counsel a hypocrite,
recounted a biblical story that referred to hypocrites as being “wicked,” and quoted scripture, “I
am the righteousness of God.”6 Thus, the judge’s alleged biased opinion of defendant was


5
  “When this Court reviews a motion to disqualify a judge, the trial court's findings of fact are
reviewed for an abuse of discretion; however, the applicability of the facts to relevant law is
reviewed de novo.” Armstrong v Ypsilanti Charter Twp, 248 Mich. App. 573, 596; 640 NW2d
321 (2001). “An abuse of discretion occurs when the decision is outside the range of reasonable
and principled outcomes.” Butler v Simmons-Butler, 308 Mich. App. 195, 226; 863 NW2d 677
(2014).
6
  At a later date, defendant sent plaintiff a text message stating that [t]he wrath of God is coming
to you swiftly.” In that same message, defendant wrote: “I will pray for you, your attorney and
the judge. You all dont [sic] even realize that you are being used b[y] satan himself. Sadly, at
the end of the day, when satan is done, he is going to destroy.”



                                                -6-
formed on the basis of information produced during the proceedings and therefore cannot be
grounds for disqualification unless the judge displayed “a deep-seated favoritism or antagonism
that would make fair judgment impossible.” Schellenberg, 228 Mich App at 39. There is
nothing in the record to suggest that the judge had a deep-seated favoritism toward plaintiff or
antagonism against defendant. Indeed, even after making those comments, the judge granted
defendant the relief she sought in the motion—barring plaintiff from leaving the children in
Baldwin’s care. That can hardly be described as entrenched antagonism.

        Moreover, the judge’s comments regarding defendant’s psychiatric condition were
related to the judge’s ruling. The judge was considering whether there was proper cause or a
change of circumstances warranting a review of the prior custody order. As noted, courts should
consider the best-interest factors in making that determination. Vodvarka, 259 Mich App at 511,
514. And a trial court is required to weigh the parents’ mental health as part of factor (g). MCL
722.23(g). Consequently, the judge’s statement pertained to her ruling, which, “in and of
themselves, almost never constitute a valid basis for” finding a judge to be biased. Armstrong v
Ypsilanti Charter Twp, 248 Mich. App. 573, 597; 640 NW2d 321 (2001). For those reasons,
defendant has not overcome the strong presumption that the judge was fair and impartial.

                                  V. EVIDENTIARY RULING

       Next, defendant argues the trial court erred in considering evidence predating the existing
custody order in analyzing the best-interest factors. We disagree.7

        A party seeking to modify a custody order on the grounds of change of circumstances
must show that the change occurred since the entry of the last custody order. Vodvarka, 259
Mich App at 513. Defendant does not provide any authority—and we are aware of none—
holding that once that threshold has been met, the court may only consider evidence postdating
the prior order in evaluating the best-interest factors. Defendant relies on Thompson v
Thompson, 261 Mich. App. 353, 356-357; 683 NW2d 250 (2004), in which we held in part that a
trial court is not so confined when evaluating the child’s best interests after the issuance of a
temporary custody order. Defendant argues that the implication of Thompson is that when there
is a permanent custody order, then the court may only consider subsequent evidence in
reevaluating the custody decision. To the contrary, however, the Thompson Court reasoned that
“[w]hen considering the best interest factors, the trial court must consider all pertinent and
relevant factors on the record as it stands at the time of hearing.” Id. at 357 (quotation marks and
citations omitted). Thus, we do not read Thompson as supporting defendant’s position. Rather,
the case stands for the proposition that trial courts should consider all relevant evidence when
determining the child’s best interests. Accordingly, the trial court did not abuse its discretion in
denying defendant’s objection to evidence regarding events that occurred before the last custody
order.

                               VI. BEST-INTEREST FACTORS


7
 We review evidentiary rulings for an abuse of discretion. Thompson v Thompson, 261 Mich
App 353, 355; 683 NW2d 250 (2004).



                                                -7-
        Finally, defendant argues that the trial court’s factual findings as to the best-interest
factors were against the great weight of the evidence. Finding no error, we affirm.8

       Because there was an established custodial environment with both parents, plaintiff bore
the burden of proving by clear and convincing evidence that modification of custody was in the
children’s best interests. MCL 722.27(1)(c); Dailey v Kloenhamer, 291 Mich. App. 660, 667; 811
NW2d 501 (2011). MCL 722.23 defines the “ ‘best interests of the child’ ” as “the sum total of
the” factors set forth in MCL 722.23(a)-(l). “In child custody cases, the family court must
consider all the factors delineated in MCL 722.23 and explicitly state its findings and
conclusions with respect to each of them.” Spires v Bergman, 276 Mich. App. 432, 443; 741
NW2d 523 (2007).

         The trial court first determined that factor (a), “[t]he love, affection, and other emotional
ties existing between the parties involved and the child.” MCL 722.23(a), slightly favored
plaintiff. The court found that the children’s “mental and emotion health” had been damaged by
defendant’s actions against plaintiff, i.e., the repeated unsubstantiated allegations of abuse and
unilaterally withholding plaintiff’s parenting time, and that “they are at further risk of harm from
any continued exposure to the same.” Defendant argues that this finding was erroneous because
there was no evidence from a therapist or other professional that the children had been damaged
by her actions. It was reasonable for the trial court to infer, however, that the numerous
unsubstantiated police and CPS reports made by defendant adversely affected the children.
Those reports caused to children undergo Kids Talk forensic interviews and questioning from
CPS works on multiple occasions. The last known incident of defendant making false reports
occurred on July 22, 2018, when she brought both children with her to the police station so that
she and Baldwin could issue a complaint that plaintiff would make the children stand naked in
his presence and make them watch him perform sex acts on Baldwin. Baldwin later testified that
these were false allegations and knowingly false at the time they were made to the police. Given
all of this, the trial court’s finding on this factor was not against the great weight of the evidence.

         For similar reasons, the court also found that plaintiff was favored under factor (b), “[t]he
capacity and disposition of the parties involved to give the child love, affection, and guidance
and to continue the education and raising of the child in his or her religion or creed, if any.”
MCL 722.23(b). Defendant argues that the court failed to consider that she was primarily
involved in the children’s academic life, engaged in church activities with the children and
facilitated medical visits for them. Although the court’s opinion did not reference the evidence
cited by defendant, that does not mean the trial court did not consider it. Rather, it is implied that
the trial court simply found defendant’s actions regarding the incessant abuse investigations to be
the most telling evidence of defendant’s ability to provide guidance to the minor children. See



8
 “[A] court’s ultimate finding regarding a particular [best-interest] factor is a factual finding that
can be set aside if it is against the great weight of the evidence.” Fletcher v Fletcher, 447 Mich.
871, 881; 526 NW2d 889 (1994). A trial court’s factual finding is against the great weight of
evidence when “the evidence clearly preponderates in the opposite direction.” Ireland, 214 Mich
App at 242.



                                                 -8-
MacIntyre v MacIntyre, 267 Mich. App. 449, 452; 705 NW2d 144 (2005) (explaining that the trial
court’s “findings and conclusions need not include consideration of every piece of evidence
entered and argument raised by the parties.”). Specifically, plaintiff introduced evidence that
defendant attempted to use police and CPS investigations as a tool to undermine his relationship
with his children. In doing so, defendant exhibited the inability or refusal to provide appropriate
guidance to the minor children. For those reasons, the court’s finding that factor (b) favored
plaintiff was not against the great weight of the evidence.

        The trial court next found that the parties were favored equally under factor (c), “[t]he
capacity and disposition of the parties involved to provide the child with food, clothing, medical
care or other remedial care recognized and permitted under the laws of this state in place of
medical care, and other material needs.” MCL 722.23(c). The court found that both parties were
employed and had taken the children to medical appointments as needed and that plaintiff
provided the medical insurance for the children. Defendant argues that the court ignored that she
was the primary person to bring the children to their medical appointments. Even assuming that
is true, it is presumably a function of defendant being the children’s primary residence for the
majority of these proceedings, and thus does not preponderate against the court’s finding as to
the parents’ capacity and disposition to provide care. Defendant also argues that the court failed
to consider that plaintiff had allowed Baldwin to care for the children. That contention rings
hollow, however, because after plaintiff’s relationship with Baldwin ended, defendant struck up
a relationship with Baldwin and permitted her to spend time with the children. Accordingly,
defendant has not shown that the evidence clearly preponderates against the court’s finding that
factor (c) was neutral.

        The court next determined that plaintiff was favored under factor (d), “[t]he length of
time the child has lived in a stable, satisfactory environment, and the desirability of maintaining
continuity.” MCL 722.23(d). The court noted that a CPS worker testified that the children
appeared happier and more outgoing since they began residing exclusively with plaintiff in July
2018. Defendant argues that the trial court erred by failing to consider evidence that plaintiff’s
house was determined to be inappropriate during a previous CPS investigation because of the
presence of a snow blower and mouse droppings and that plaintiff lived in an unsafe
neighborhood. Although plaintiff admitted to having a snow blower and pests in his house at
one point, he testified that he had cleaned up. Indeed, a CPS visited plaintiff’s home in
September 2018 and did not report any issues. Also, while defendant testified that plaintiff’s
neighborhood was dangerous, plaintiff testified that it was safe. The trial court explicitly found
that plaintiff’s testimony was credible and defendant’s was not credible. And in reviewing the
court’s findings, we defer to its credibility determinations. Berger v Berger, 277 Mich. App. 700,
707; 747 NW2d 336 (2008). Therefore, the court’s finding that this factor weighed in favor of
plaintiff was not against the great weight of the evidence.

        The court found that neither party was favored under factor (e), “[t]he permanence, as a
family unit, of the existing or proposed custodial home or homes.” MCL 722.23(e). Defendant
argues that the trial court failed to consider her testimony that plaintiff goes to strip clubs and
brings women home to care for the children. Plaintiff was previously in a relationship with
Baldwin, who works as an exotic dancer, but he testified at the hearing that he was not currently
in a dating relationship. Thus, having specifically found plaintiff’s testimony credible, the court
likely believed that plaintiff was not bringing random women home from clubs to care for the


                                                -9-
children. Moreover, the court also noted that defendant began her own relationship with
Baldwin and ignored a court order by allowing the children to be home alone with her adult son.
The court weighed the facts and determined that the parties’ issues at home were equally
problematic. As such, the record supports the trial court’s finding that this factor did not weigh
in either party’s favor, and therefore that finding was not against the great weight of the
evidence.

        The court found that plaintiff was favored under factor (f), “[t]he moral fitness of the
parties involved.” MCL 722.23(f). The trial court did not have any concerns regarding
plaintiff’s moral fitness, but found that “the evidence demonstrated a concerted and unwavering
effort” by defendant to “destroy” plaintiff’s parental role at the expense of the children’s best
interests. Defendant argues that the court failed to consider evidence that plaintiff called
defendant inappropriate names in text messages, engaged in a relationship with Baldwin, and
was physically abusive to his children. Although plaintiff admitted to calling defendant
inappropriate names, he apologized for doing so and admitted that he was wrong. Further,
plaintiff testified that he ended his relationship with Baldwin. And the court likely disregarded
defendant’s allegations of physical abuse by plaintiff, given that CPS repeatedly determined that
they were unsubstantiated. Accordingly, defendant has not shown that the court’s finding on
factor (f) clearly preponderated against the evidence.

        The court determined that neither party was favored under factor (g), “[t]he mental and
physical health of the parties involved.” MCL 722.23(g). Defendant’s argument that the trial
court failed to consider that plaintiff has dyslexia is without merit; the court expressly addressed
that fact and noted plaintiff’s testimony that his diagnosis helps him assist the oldest child with
her learning disabilities. Defendant also contends that the trial court improperly suggested that
she may have a mental health impairment. While the court noted that defendant’s behavior
suggested that possibility, it was quick to note that there was not substantiating evidence on that
matter. So defendant fails to establish that the court’s finding that this was a neutral factor was
against the great weight of the evidence.

        Next, the court found that plaintiff was favored under factor (h), “[t]he home, school, and
community record of the child.” MCL 722.23(h). The court explained that the oldest child, who
has an Individualized Educational Plan and requires special academic attention, had not attended
summer school in previous years contrary to school officials’ recommendations to defendant.
The court found that when defendant did enroll the child in a summer program, she attempted to
withhold the child’s enrollment in an attempt to “punish” plaintiff; plaintiff then filed emergency
motions to ensure the child’s attendance. The child completed the program and was awarded a
certificate for “most improved student.” The court also focused on the children’s excessive
school absences while in defendant’s care and defendant’s lack of convincing explanation for the
number of absences.

        Defendant first argues that the trial court failed to consider that her testimony that her
actions pertaining to the summer program were due to her concern regarding the appropriateness
of the program, not an attempt to punish plaintiff. However, defendant’s text messages
regarding the program, which used a vindictive tone and asserted that she was only following the
shared legal custody rules, belies her testimony. Thus, the trial court’s finding that defendant
was willing to deny the child an educational opportunity as a way to punish plaintiff was not


                                               -10-
against the great weight of the evidence. Defendant also argues that the trial court over-valued
the children’s absences, citing testimony from the oldest child’s teacher that she did not believe
that the child’s education significantly suffered because of the absences. Still, the teacher
testified that it is important for a child to be in class and that he or she miss a lot of instruction
when absent. In any event, the number of absences and the lack of an adequate explanation from
defendant supported the trial court’s finding that this factor weighed in plaintiff’s favor. For
those reasons, the court’s finding was not against the great weight of the evidence.

       The court noted that it had considered the children’s preferences under MCL 722.23(i),
but did not find that the factor favored either party. Defendant does not challenge that
determination on appeal.

         The court then found that factor (j), “[t]he willingness and ability of each of the parties to
facilitate and encourage a close and continuing parent-child relationship between the child and
the other parent or the child and the parents,” MCL 722.23(j), strongly favored plaintiff. The
court found that plaintiff had demonstrated an ability and willingness to foster a relationship
between the children and defendant and that he understood the importance of that relationship.
While defendant also testified to that effect, the court found that her “actions demonstrate the
complete opposite.” On appeal, defendant merely argues that the she withheld parenting time
from plaintiff after the violent incident involving Baldwin because she was concerned for the
children’s safety. However, this wholly ignores defendant’s long history of making
unsubstantiated claims against plaintiff and his mother. Thus, defendant’s argument on this
factor is without merit.

        The court determined that the neither party was favored under factor (k), relating to
domestic violence. MCL 722.23(k). Defendant contends that this factor actually weighed in
her favor. She cites the court’s failure to consider that plaintiff admitted to a domestic-violence
arrest, having an altercation with Baldwin, and punching a hole in the wall. Contrary to
defendant’s argument, the court did consider that plaintiff was charged for domestic violence,
but properly relied on the lack of evidence regarding the outcome of that case, noting defendant’s
and plaintiff’s contradictory testimony. As to his altercation with Baldwin and the hole in the
wall, plaintiff did not admit in either case that he committed domestic violence. Therefore, the
court did not err in declining to consider that evidence. Defendant also asserts that the court
failed to credit evidence that plaintiff physically abused his children. Again, the claims that
plaintiff abused the children were unsubstantiated. In 2013, plaintiff admitted to CPS that he
slapped his daughter from a different relationship on one occasion; the daughter confirmed this
and told CPS that she felt safe in plaintiff’s presence. This one incident, occurring years ago
with a different child, does not clearly preponderate against the court’s finding that this was a
neutral factor.

       Finally, as to factor (l) (any other relevant factor), MCL 722.23(l), the court stated:

              The Court has deeply considered the repeated, unfounded CPS and police
       complaints by Defendant Mother, as well as Defendant Mother’s violations of
       Court Orders and the effect that those issues have had and will continue to have
       on the minor children’s emotional and psychological well-being. The Court has



                                                 -11-
        further considered the risks of the tumultuous co-parenting dynamic upon the
        minor children.

The court did not include a conclusion regarding whether the factor weighed in either party’s
favor, but the reasoning clearly indicates that the factor favored plaintiff. Defendant only argues
that the court erred by not considering her objection to plaintiff’s mother watching the children
without a court order in place governing grandparenting time. We fail to see how this objection
had any relevance to the court’s determination of the children’s best interests.

        In sum, the trial court’s findings that factors (a), (b), (d), (f), (h), (j), and (l), weighed in
plaintiff’s favor were not against the great weight of the evidence. The same is true for the
court’s findings that factors (c), (e), (g), and (k), did not favor either party. Considering that
seven factors weighed in favor of plaintiff, while four of the factors were either neutral or
inapplicable, the trial court did not commit reversible error in determining that plaintiff
established by clear and convincing evidence that he should be granted sole legal and primary
physical custody.

        Affirmed.

                                                                /s/ Karen M. Fort Hood
                                                                /s/ David H. Sawyer
                                                                /s/ Douglas B. Shapiro




                                                  -12-